DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the election of 12/09/2020 in which Applicant elects Group 1, Claims 1-8 and 20. Accordingly, Claims 1-8 and 20 are currently pending in the application, and claims 9-18 and 19 are withdrawn. 

Claim Objections
Claims 1 and 8 is  objected to because of the following informalities:  
Claims 1 and 8 recites “RF”. Examiner believes RF should be defined.
Appropriate correction is required.


	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 8 recites the limitation “third directive transmit beams” and “first directive receive beams”. It is however unclear on what is meant by “third” and “first” as there is no recitation of “second” and the “first directive receive beams” seems to be subsequent to the “third directive transmit beams”. Examiner suggests clarifying such subject matter of “third” and “first”. Similar rationale is applied to the dependent claims 2-7 also reciting “third” and “first” throughout.
Independent Claims 1 and 8 recites the limitation “subsequent time slots”. It is however unclear on what is meant by subsequent and which time slot the “subsequent time slots” follow. Similar rationale is applied to other instances of “subsequent time slots” seen in the dependent claims. 
Independent claim 1 and 8 recites the limitation “”using a set of first directive receive beams in subsequent time slots that is different from the set of third directive transmit beams”. It is however unclear on what is meant by different. Does “different” refer to different time slots or different beams in which case how does “different” relate to transmit beams and receive beams. Similar rationale is applied to other instances of “different” seen in the dependent claims. 
Claim 2 recites the limitation “the first directive beams have a larger beam width
Claim 2 recites the limitation "the first directive beams" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “circuitry to adapt”. It is however unclear on what is meant by “adapt” with respects to the beam width and/or the angular sectors and/or the number of the first directive receive beams.
Claim 5 recites the limitation “a third transmit beam” and “a first receive beam”. It is unclear on if such limitations should relate to “third directive transmit beams” and “first directive receive beams” as seen in independent claim 1.
Claim 6 recites the limitation “third transmit beams”. It is unclear on if such limitations should relate to “third directive transmit beams” as seen in independent claim 1. 
 Claim 7 recites the limitation “third transmit beam”. It is unclear on if such limitations should relate to “third directive transmit beams” as seen in independent claim 1.  
Claim 7 recites the limitation “a narrower third transmit beam than the one or more training units of the data unit”. It is however unclear on what is meant by “narrower” and what such beam is narrower then. Examiner suggests clarifying such subject matter. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roy et al. (US 2015/0382171).
Regarding claim 1, 8, 20, Roy discloses a communication device for RF-based communication with another communication device (initiating node is a wireless AP transmitting a discovery beacon in a beam pattern using directional antenna and the responding node, STA, scans for discovery beacons using a quasi-omnidirectional pattern, [0060]-[0062] and figure 2 and figures 9A-9E), said communication device comprising:
antenna circuitry configured to transmit and receive RF signals (base station may use multiple antennas to transmit wireless signal to and receive wireless signal from the WTRU, [0049] and [0035] and figure 1C), and
(transmitting a beacon response in the direction of best received beacon transmission in this way provide a more efficient starting point for fine beam training to converge on an overall best beam pair between the initiator and the responder, [0087] and [0157]-[0158] and [0166] and figures 9A-9E), using a set of third directive transmit beams in subsequent time slots and to listen, in the beamforming training phase, using a set of first directive receive beams in subsequent time slots that is different from the set of third directive transmit beams (using paired beacon transmission and response slots, using unpaired beacon transmission and response slots and using variable directional responder receive bandwidth and beacon response offset: Indicates…time till the next beacon response period when the initiator listens for beacon responses and Based on this feedback, the AP/initiator may scan only those directions for subsequent DBand beacon responses. This allows AP/initiator to use finer transmit beams for beacon transmissions, while scanning only a few direction for responses, [0065] and [0119] and [0209]  and [0166]-[0167] and [0171] and figures 9A-9E).
Regarding claim 2, Roy discloses wherein the beamforming circuitry is configured to control the antenna circuitry to listen using different first directive receive beams in subsequent time slots, wherein one or more of the first directive beams have a larger beam width and/or are covering different angular sectors and/or are only a subset of the third directive transmit beams used in the beacon transmission phase for transmitting data (beacon response offset: Indicates…time till the next beacon response period when the initiator listens for beacon responses and Based on this feedback, the AP/initiator may scan only those directions for subsequent DBand beacon responses. This allows AP/initiator to use finer transmit beams for beacon transmissions, while scanning only a few direction for responses and, the AP/initiator may scan a sub-set of the transmit directions, [0119] and [0166]-[0167] and [0171] and figures 9A-9E). 
Regarding claim 3, Roy discloses wherein the beamforming circuitry is configured to control the antenna circuitry to adapt the beam width and/or the angular sectors and/or the number of the first directive receive beams used in subsequent time slots (beacon response offset: Indicates…time till the next beacon response period when the initiator listens for beacon responses and Based on this feedback, the AP/initiator may scan only those directions for subsequent DBand beacon responses. This allows AP/initiator to use finer transmit beams for beacon transmissions, while scanning only a few direction for responses and, the AP/initiator may scan a sub-set of the transmit directions, [0119] and [0166]-[0167] and [0171] and figures 9A-9E).
Regarding claim 4, Roy discloses wherein the beamforming circuitry is configured to control the antenna circuitry to transmit scheduling information in the beacon transmission phase, said scheduling information indicating in which time slot which first directive receive beam will be used by the communication device for listening in the beamforming training phase and/or indicating if the communication device is transmitting in a certain time slot and/or which other communication device is allowed to (using paired beacon transmission and response slots, using unpaired beacon transmission and response slots and using variable directional responder receive bandwidth and beacon response offset: Indicates…time till the next beacon response period when the initiator listens for beacon responses and a beacon response reception period is scheduled to occur, [0065] and [0119] and [0209] and [0095] and [0098] and [0102] and [0173]-[0174] and [0005]).
.
Regarding claim 5, Roy discloses wherein the beamforming circuitry is configured to control the antenna circuitry to transmit correspondence information in the beacon transmission phase, said correspondence information indicating the correspondence between a third transmit beam used by the communication device in the beacon transmission phase for transmitting data in a particular time slot and a first receive beam used by the communication device in the beamforming training phase for listening in a particular time slot (using paired beacon transmission and response slots, using unpaired beacon transmission and response slots and using variable directional responder receive bandwidth and beacon response offset: Indicates…time till the next beacon response period when the initiator listens for beacon responses and a beacon response reception period is scheduled to occur, [0065] and [0119] and [0209] and [0095] and [0098] and [0102] and [0173]-[0174] and [0005])..
Regarding claim 6, Roy discloses wherein the beamforming circuitry is configured to control the antenna circuitry to select a sequence of narrow and wide third transmit (beam patterns for altered beacon transmission sequence and wide-beam DBand beacon transmissions and narrow band DBand beacon transmissions by an AP/initiator, [0162]-[0164] and figure 8A-8B and figure 9A-9E and [0114]) allowing the other communication device to determine in which time slot to transmit data with a selected first transmit beam  (using paired beacon transmission and response slots, using unpaired beacon transmission and response slots and using variable directional responder receive bandwidth and beacon response offset: Indicates…time till the next beacon response period when the initiator listens for beacon responses and a beacon response reception period is scheduled to occur, [0065] and [0119] and [0209] and [0095] and [0098] and [0102] and [0168]-[0174] and [0005] and figures 9A-9E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2013/0051302) disclosing a plurality of first beams are horizontally narrow and vertically wide, a plurality of second beams are horizontally narrow and vertically wide, and the plurality of third beams are horizontally narrow and vertically wide ([0022] and [0023]).
Leabman (US 2011/0034191) disclosing antennas have wide horizontal beam width but very narrow vertical beam widths ([0160])
Yue et al. (US 2019/0335367) disclosing a base station may provide services to the UE through wide beams and narrow  beams simultaneously ([0005])
Deenoo et al. (US 2019/0081688) disclosing different level of beam pairing may be defined including a wide beam pair, a narrow beam pair, and a wide-narrow beam pair and a WTRU may determine one or more preferred DL beams during cell search and/or synchronization procedure ([0104] and [0109])
Deenoo (US 2018/0310283) disclosing beam sweeping may use heterogeneous beam type (e.g., heterogeneous wide/narrow beams) and a beam may have a wide and/or narrow beam width but cover WTRUs within N OFDM symbols for control channel ([0166]-[0167])
Lou et al. (US 2020/0220607) disclosing the responder device determining a beast receive beam of its plurality of receive beams trained in the training period and transmit beamforming feedback to the initiator device during one of a plurality of feedback period time slots ([0006]).






 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.